Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) Period from Period from August 2, January 1, 2006 to to December Six Months Ended Year Ended December 31, August 1, 31 June 30, Predecessor Successor Predecessor Successor Earnings: Net income (loss) $ ) $ ) $ $ $ Provision (benefit) for income taxes ) Fixed charges 21,763 Total earnings (deficiency) (a) $ ) $ $ $ Fixed charges: Interest, including amortization of debt issuance costs $ Interest component of rent expense Total fixed charges (b) $ Ratio of earnings available to cover fixed charges (a) / (b) x x x x x 1.1x Deficiency of earnings available to cover fixed charges (a) - (b) $ ) $ )
